               Case 17-12560-BLS             Doc 4602-3         Filed 03/01/21         Page 1 of 2




             IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF DELAWARE
                                    x
In re:                             : Chapter 11
                                   :
                                   : Case No.: 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES, 1   : (Jointly Administered)
LLC, et al.,                       :
                    Debtors.       : Hearing Date: April 7, 2021 at 10:30 a.m. (ET)
                                   : Objection Deadline: March 31, 2021 at 4:00 p.m.
                                   :
                                    x

    NOTICE OF ALIA SALEM AL-SABAH’S MOTION FOR (I) RELIEF FROM THE
    DISCHARGE INJUNCTION IN CONFIRMED PLAN, AND (II) THE COURT TO
        ABSTAIN FROM HEARING THE WOODBRIDGE LENDER ACTION

TO:      (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF DELAWARE; (II)
         COUNSEL TO WOODBRIDGE LIQUIDATION TRUST; AND (III) THOSE PARTIES THAT HAVE
         REQUESTED NOTICE PURSUANT TO BANKRUPTCY RULE 2002 ON AND AFTER THE
         EFFECTIVE DATE.

        PLEASE TAKE NOTICE that Alia Salem Al-Sabah (“Ms. Al-Sabah”), has filed the attached
Alia Salem Al-Sabah’s Motion for (I) Relief from the Discharge Injunction in Confirmed Plan, and
(II) The Court to Abstain from Hearing the Woodbridge Lender Action (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed on or
before March 31, 2021, at 4:00 p.m. (ET) (the “Objection Deadline”) with the United States
Bankruptcy Court for the District of Delaware, 3rd Floor, 824 North Market Street, Wilmington,
Delaware 19801. At the same time, you must serve a copy of any objection upon the undersigned
counsel to Ms. Al-Sabah so as to be received on or before the Objection Deadline.

       PLEASE TAKE FURTHER NOTICE that a hearing to consider the motion will be held on
April 7, 2021, at 10:30 a.m. (ET) before the Honorable Brendan L. Shannon at the united states
Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th floor, Courtroom No.
1, Wilmington, Delaware 19801.




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
           Case 17-12560-BLS   Doc 4602-3     Filed 03/01/21   Page 2 of 2




    PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.

Dated: March 1, 2021
       Wilmington, Delaware
                                      CHIPMAN, BROWN, CICERO & COLE,
                                      LLP


                                      /s/ Mark L. Desgrosseilliers
                                      Mark L. Desgrosseilliers (No. 4083)
                                      Robert A. Weber (No. 4013)
                                      Hercules Plaza
                                      1212 N. Market Street
                                      Suite 5400
                                      Wilmington, DE 19801
                                      Email: Chipman@chipmanbrown.com
                                             Desgross@chipmanbrown.com
                                             Weber@chipmanbrown.com

                                      -and-

                                      SQUIRE PATTON BOGGS (US) LLP
                                      Christopher J. Giaimo (admitted pro hac vice)
                                      2550 M Street, NW
                                      Washington, DC 20037
                                      Telephone: 202-457-6000
                                      Facsimile: 202-451-6315
                                      Email: Jeffrey.rothleder@squirepb.com
                                             Christopher.giaimo@squirepb.com

                                      Counsel to Ms. Alia Salem Al-Sabah




                                     -2-
